Citation Nr: 0011641	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  98-16 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
status post carpal tunnel release of the right hand.

2.  Entitlement to an increased (compensable) rating for 
status post carpal tunnel release of the left hand.

3.  Entitlement to an initial rating in excess of 10 percent 
for hypertension.

4.  Entitlement to an initial rating in excess of 10 percent 
for bipolar disorder with depression prior to March 25, 1997, 
and in excess of 30 percent subsequent to March 25, 1997.

5.  Entitlement to service connection for a respiratory 
disorder, claimed as asthma and chronic obstructive pulmonary 
disease (COPD).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from January 
1981 to July 1987.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The issues listed on the title page 
have been certified on appeal for review by the Board; 
however, as discussed below, additional issues have been 
raised which are inextricably intertwined with these issues 
and further evidentiary development is indicated, 
necessitating remand by the Board to the RO.


REMAND

The veteran's representative has raised the issue of 
entitlement to earlier effective dates for service connection 
for a psychiatric disorder.  The representative asserts that 
the veteran's claim for service connection for this disorder 
has remained open since 1988 and that the effective date of 
service connection should be April 1988, the date of the 
original claim.  At the time of an initial rating, separate, 
or staged, ratings can be assigned for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  As such, the issue involving the 
effective date of service connection for the psychiatric 
disorder is inextricably intertwined with the appeal of the 
initial "staged" ratings of 10 and 30 percent assigned for 
this disorder.

Additional evidentiary development of the appellate record is 
in order as well.  With respect to her claim for service 
connection for COPD, the veteran asserts that there are 
missing service medical records which show treatment for 
respiratory disorders during service.  Review of the service 
medical records already of record reveals that the veteran 
may be correct.  For example, there are two inpatient 
treatment record cover sheets showing inpatient treatment for 
hypertension, depression, and the veteran's carpal tunnel 
syndrome.  However, the actual inpatient records that would 
reflect the actual treatment notes are not of record.  In 
November 1988 the National Personnel Records Center (NPRC) 
indicated that the service medical records had been provided 
and that additional search required additional information.  
The RO provided this additional information but, NPRC did not 
reply.  The RO should make another attempt to retrieve the 
veteran's service medical records.

The Board also notes that the veteran apparently received 
medical treatment from a service department medical facility 
from approximately 1994 to 1996.  While a service physician 
has provided a summary of this treatment, the actual 
treatment records have not been obtained this should be done.  
These records may have specific bearing on rating the 
veteran's service connected hypertension and psychiatric 
disorders.  Further, the veteran alluded to more recent 
mental health treatment at the Birmingham-VAMC in her Form 9 
substantive appeal of September 1998.  VA's duty to assist is 
heightened when records are in the control of a government 
agency.

With respect the veteran's claims for increased ratings for 
her carpal tunnel syndrome, the Board notes that a VA 
examination was conducted in October 1998.  The physician 
ordered EMG studies which were conducted in November 1998.  
However, the examination report does not indicate review of 
the EMG studies by the examining physician and no legible 
narrative interpretation has been made.  This requires 
additional development.

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issues on appeal without first 
obtaining all the pertinent evidence that is missing.

Finally, it appears from the veteran's representative 
"Written Brief Presentation" of April 2000 that a claim for 
a total disability evaluation based on individual 
unemployability due to service-connected disabilities has 
been raised based on statements made by the veteran's 
treating physicians, Drs. Hansen and Temple.  This claim 
should be addressed by the RO.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim the case is 
REMANDED to the RO for the following development:

1.  The RO should make another attempt to 
secure any additional service medical 
records that may exist pertaining to this 
veteran from the service department or 
the appropriate depository of records.  
Specifically, the RO should request from 
NPRC that a special search be conducted 
in an effort to locate the veteran's 
inpatient treatment records Walter Reed 
Army Hospital and Timken Mercy Hospital 
in Canton, Ohio related to treatment for 
depression, hypertension, and asthma.  
(The veteran provides full details on 
page 2 of her September 1998 substantive 
appeal, VA Form 9).

2.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he had been treated for her service 
connected psychiatric and hypertension 
claimed disabilities since her separation 
from service in 1988.  Subsequently, and 
after securing the proper authorizations 
where necessary, the RO should make 
arrangements in order to obtain all the 
records of treatment from all the sources 
listed by the veteran which are not 
already on file.  The Board is 
particularly interested in obtaining the 
veteran's service department treatment 
records from approximately 1993 to 1997 
when she was treated as a dependent at 
service department medical facilities, 
and any additional and more recent 
medical records from the Birmingham-VAMC, 
as alluded to by the veteran in her Form 
9 of September 1998.  The RO should also 
obtain all the records of any treatment 
at VA facilities which are not already on 
file.

3.  The RO should return the claims file 
to the VA physician who conducted the 
October 1998 VA neurological examination 
of the veteran.  This physician is 
requested to review the November 1998 EMG 
report and give a narrative explanation 
of the results.  If the same physician is 
unavailable, a physician of the 
appropriate specialty may prepare an 
addendum report addressing this matter.  
If the physician, or the RO feels that 
another examination is required to obtain 
the medical evidence requested, an 
examination should be ordered.

4.  If, after reviewing the medical 
treatment records obtained, the RO feels 
that additional examination is required 
to obtain the medical evidence necessary 
to rate one or more of the veteran's 
service-connected disabilities, 
appropriate examination(s) should be 
ordered.

5.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

6.  Upon completion of the above, the RO 
should adjudicate the intertwined issue 
of entitlement to earlier effective date 
for the award of service connection for 
bipolar disorder with depression.  In 
addition, the RO should adjudicate the 
inferred claim seeking a total disability 
evaluation based on individual 
unemployability due to service-connected 
disabilities.

7.  Thereafter, the RO should 
readjudicate the issues involving the 
initial ratings for the veteran's service 
connected hypertension and bipolar 
disorder.   In this regard, the RO should 
give full consideration to the effective 
date determined to be appropriate.  The 
RO should also readjudicate the issues 
involving increased ratings for the 
veteran's bilateral carpal tunnel 
syndrome and entitlement to service 
connection for a respiratory disorder, 
claimed as asthma and chronic obstructive 
pulmonary disease(COPD).

Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
one or more of her claims, she and her representative should 
be furnished a supplemental statement of the case covering 
all the pertinent evidence, law and regulatory criteria, and 
afforded a reasonable period of time in which to respond.

Thereafter, the case should be returned to the Board for 
appellate review, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

